Case 2:20-cv-00422-JES-MRM Document 30 Filed 10/26/20 Page 1 of 10 PageID 723



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

CMR CONSTRUCTION & ROOFING
LLC,

            Plaintiff,

v.                                 Case No:    2:20-cv-422-FtM-29MRM

THE   ORCHARDS   CONDOMINIUM
ASSOCIATION, INC.,

            Defendant.


THE   ORCHARDS   CONDOMINIUM
ASSOCIATION, INC.,

            Plaintiff,

v.                                 Case No:    2:20-cv-564-FtM-29MRM

EMPIRE INDEMNITY INSURANCE
COMPANY and CMR CONSTRUCTION
& ROOFING LLC,

            Defendants.


                            OPINION AND ORDER

      This matter comes before the Court on review of defendant The

Orchards Condominium Association, Inc.’s Motion to Dismiss (Doc.

#24) filed on September 22, 2020.        Plaintiff CMR Construction and

Roofing, LLC filed a Response In Opposition (Doc. #28) on October

6, 2020.    For the reasons set forth below, the motion is denied.
Case 2:20-cv-00422-JES-MRM Document 30 Filed 10/26/20 Page 2 of 10 PageID 724



                                          I.

      Defendant The Orchards Condominium Association, Inc. (The

Orchards) is a residential condominium association in Naples,

Florida.    (Doc. #16, ¶ 5.)         The Orchards was issued an insurance

policy by Empire Indemnity Insurance Company (Empire) providing

insurance on thirty-one buildings.              (Id. ¶ 11, 21.)      In September

2017, The Orchards sustained significant roof and exterior damage

caused by wind and rain from Hurricane Irma, which loss was timely

reported to Empire.         (Id. ¶ 12, 21.)       In April 2018, The Orchards

entered     into    a     Contract   for       Services    with   plaintiff    CMR

Construction and Roofing, LLC (CMR) to provide roofing repairs.

(Id. ¶¶ 13-14.)         The Orchards also provided CMR with an Assignment

of Benefits (the Assignment) which assigned to CMR all of its

rights to the Empire insurance benefits relating to the roof

repair.      (Id. ¶ 13; Doc. #16-4, p. 187.)                 Both the Services

Agreement    and    the     Assignment     were    signed    by   The     Orchards’

president, Mark Johnson (Johnson).              (Doc. #16, ¶ 15.)

      CMR, pursuant to its rights under the Assignment, advised

Empire of a replacement cost value estimate, but Empire failed to

acknowledge coverage for all the damages sustained by The Orchards.

In   September     2018,    CMR   filed    a   one-count    breach   of   contract

complaint against Empire in the Circuit Court for the Twentieth

Judicial Circuit in and for Collier County.                 (Id. ¶ 26-27; Doc.

#16-4, p. 98.)      The case was removed to federal court, and Empire



                                           2
Case 2:20-cv-00422-JES-MRM Document 30 Filed 10/26/20 Page 3 of 10 PageID 725



was granted summary judgment in April 2020.         (Doc. #16, ¶ 28; CMR

Construction & Roofing, LLC v. Empire Indem. Ins. Co., 2020 WL

1557887 (M.D. Fla. Apr. 1, 2020).         CMR timely filed a notice of

appeal, and the appeal remains pending in the Eleventh Circuit

Court of Appeals.     (Doc. #16, ¶ 29.)

      In May 2020, over two years after assigning the pertinent

rights and benefits of the Empire insurance policy to CMR, The

Orchards notified CMR that it was revoking the Assignment and

ordered CMR to cease all negotiations and work on the property.

(Id. ¶¶ 30-32; Doc. #16-6, pp. 189-90.)            The Orchards asserted

that the Assignment was invalid because The Orchards’ Declaration

of Condominium prohibited such an assignment.           (Doc. #16, ¶ 33;

Doc. #16-7, p. 217.)

      CMR initiated this lawsuit in June 2020 1 and filed an Amended

Complaint against The Orchards and Johnson on September 8, 2020.

(Doc. #1; Doc. #16.)     The ten-count Amended Complaint contains the

following claims: (1) declaratory judgment (against The Orchards)

with regard to the Assignment; (2) declaratory judgment (against

The Orchards) with regard to the Contract for Services; (3) breach

of the Contract for Services (against The Orchards); (4) fraud in




      1In July 2020, The Orchards filed a complaint against Empire
and CMR in the Circuit Court for the Twentieth Judicial Circuit in
and for Collier County, which was subsequently removed to this
Court and consolidated with this case.



                                     3
Case 2:20-cv-00422-JES-MRM Document 30 Filed 10/26/20 Page 4 of 10 PageID 726



the     inducement     (against    The    Orchards)     with    regard   to   the

Assignment; (5) fraud in the inducement (against Johnson) with

regard     to    the   Assignment;       (6)   fraudulent      misrepresentation

(against    The    Orchards)      with    regard   to   the    Assignment;    (7)

fraudulent misrepresentation (against Johnson) with regard to the

Assignment; (8) negligent misrepresentation (against The Orchards)

with regard to the Assignment; (9) negligent misrepresentation

(against Johnson) with regard to the Assignment; and (10) unjust

enrichment (against The Orchards).              (Doc. #16, pp. 11-28.)        The

Orchards now seeks dismissal of Counts Four, Six, and Eight of the

Amended Complaint.

                                         II.

   A. Legal Standards

       Under Federal Rule of Civil Procedure 8(a)(2), a complaint

must contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.”            Fed. R. Civ. P. 8(a)(2).

This obligation “requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not

do.”      Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(citation omitted).       To survive dismissal, the factual allegations

must be “plausible” and “must be enough to raise a right to relief

above the speculative level.”             Id. at 555; see also Edwards v.

Prime Inc., 602 F.3d 1276, 1291 (11th Cir. 2010).                 This requires

“more     than    an    unadorned,       the-defendant-unlawfully-harmed-me



                                          4
Case 2:20-cv-00422-JES-MRM Document 30 Filed 10/26/20 Page 5 of 10 PageID 727



accusation.”           Ashcroft   v.     Iqbal,    556   U.S.      662,   678    (2009)

(citations omitted).

       In deciding a Rule 12(b)(6) motion to dismiss, the Court must

accept all factual allegations in a complaint as true and take

them in the light most favorable to the plaintiff, Erickson v.

Pardus, 551 U.S. 89, 94 (2007), but “[l]egal conclusions without

adequate factual support are entitled to no assumption of truth,”

Mamani v. Berzain, 654 F.3d 1148, 1153 (11th Cir. 2011) (citations

omitted).     “Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.”

Iqbal, 556 U.S. at 678.                Factual allegations that are merely

consistent    with      a   defendant’s     liability       fall    short   of    being

facially plausible.          Chaparro v. Carnival Corp., 693 F.3d 1333,

1337 (11th Cir. 2012) (citations omitted). Thus, the Court engages

in a two-step approach: “When there are well-pleaded factual

allegations,       a   court   should     assume     their    veracity      and   then

determine whether they plausibly give rise to an entitlement to

relief.”    Iqbal, 556 U.S. at 679.

     B. Analysis

       The Orchards seeks dismissal of three similar claims relating

to    the   Assignment.        Count     Four     alleges    The     Orchards     made

misrepresentations of material facts to induce CMR to enter into

the Assignment.          (Doc. #16, ¶¶ 83-92.)           Count Six alleges The

Orchards    intentionally         made    fraudulent     misrepresentations          of



                                           5
Case 2:20-cv-00422-JES-MRM Document 30 Filed 10/26/20 Page 6 of 10 PageID 728



material facts regarding its authority and capacity to enter into

the Assignment in order to induce CMR to act and enter into the

Assignment.     (Id. ¶¶ 105-13.)      Finally, Count Eight alleges The

Orchards negligently made material misrepresentations to induce

CMR to enter into the Assignment.        (Id. ¶¶ 125-32.)     As relief for

these claims, CMR seeks “all damages, including loss [sic] profits,

attorneys’ fees and costs and for such other and further relief as

this Court deems just and proper as a matter of law.”                (Id. pp.

20, 23, 26.)     The Orchards argues that all three claims must be

dismissed pursuant to Florida’s independent tort doctrine.              (Doc.

#24, pp. 6-9.)

      Defendant’s argument is premised on the remnants of Florida’s

economic loss rule.        “Simply put, the economic loss rule is a

judicially created doctrine that sets forth the circumstances

under which a tort action is prohibited if the only damages

suffered are economic losses.”       Tiara Condo. Ass’n, Inc. v. Marsh

& McLennan Companies, Inc., 110 So. 3d 399, 401 (Fla. 2013).

General application of this rule proved problematic, and in 2013

the Florida Supreme Court limited it to products liability cases.

Id. at 407 (“[W]e now take this final step and hold that the

economic loss rule applies only in the products liability context.

We thus recede from our prior rulings to the extent that they have

applied   the   economic   loss   rule   to   cases   other   than   products

liability.”)      In a concurring opinion Justice Pariente explained



                                     6
Case 2:20-cv-00422-JES-MRM Document 30 Filed 10/26/20 Page 7 of 10 PageID 729



that    this    limitation       of       the     economic      loss   rule    to     products

liability      cases   did      not       upset       certain   common-law      principles,

including that the tort must be independent of any breach-of-

contract claim.        Id. at 408.          Thus, the rule remains that “[w]here

a contract exists, a tort action will lie for either intentional

or negligent acts considered to be independent from acts that

breached the contract.” HTP, Ltd. v. Lineas Aereas Costarricenses,

S.A., 685 So.2d 1238, 1239 (Fla. 1996) (citations omitted).

       Florida law distinguishes between “fraud in the inducement (a

false    representation         is    made      and     relied    upon    in   forming      the

contract) and fraud in the performance (a party to the contract

claims to have performed but has actually just tricked the other

party into believing that they have).”                          Prewitt Enters., LLC v.

Tommy Constantine Racing, LLC, 185 So. 3d 566, 569 (Fla. 4th DCA

2016).     Generally, misrepresentations relating to the breaching

party’s    performance       of       a    contract       do    not    give    rise    to   any

independent       cause    of     action          in    tort,    while    pre-contractual

representations may constitute an independent tort.                                 E.g., Sun

Life Assurance Co. of Canada v. Imperial Premium Fin., LLC, 904

F.3d 1197, 1223 (11th Cir. 2018); Global Quest, LLC v. Horizon

Yachts, Inc., 849 F.3d 1022, 1031 (11th Cir. 2017); Prewitt, 185

So. 3d at 571.            A fraudulent inducement claim must still be

independent of a breach of contract claim.                       Global Quest, 849 F.3d

at 1031.       A tort action based on fraud is not barred if the fraud



                                                  7
Case 2:20-cv-00422-JES-MRM Document 30 Filed 10/26/20 Page 8 of 10 PageID 730



alleged does not relate to an act of performance under the contract

but instead relates to a term in the agreement.                  Brown v. Chamax,

LLC, 51 So. 3d 552, 556 (Fla. 2d DCA 2010) (citing Allen v. Stephan

Co., 784 So.2d 456, 457 (Fla. 4th DCA 2000)).

       As in Global Quest, “that minimal requirement is readily met

here—the     fraud    allegations   are     separate       and    distinct    from

defendants’ performance under the contract.”                849 F.3d at 1031.

The fraud allegations concern representations about the Assignment

and the authority to enter into an assignment, not performance of

the Contract for Services.       The Contract for Services contains no

statements    about    either.      Such    fraud    and    negligence       claims

therefore could not form the basis of a breach of contract claim,

and are not barred under Florida law.               See Brown, 51 So. 3d at

556.

       The Orchards argues, however, that the fraudulent inducement,

fraudulent    misrepresentation,      and    negligent       misrepresentation

claims must be dismissed “because the damages that CMR seeks under

these three counts is [sic] identical to those sought under the

breach of contract count of its Amended Complaint.”                   (Doc. #24,

pp. 6-7.)     The Orchards essentially argues that the three tort

claims are seeking the same damages sought in the breach of

contract claim, and that those damages relate to the insurance

proceeds.    (Id. p. 8.)




                                      8
Case 2:20-cv-00422-JES-MRM Document 30 Filed 10/26/20 Page 9 of 10 PageID 731



      In a breach of contract action, “[a] non-breaching party is

entitled to recover the benefit of its bargain under a contract.

. . . [T]he goal of damages is to place the injured party in the

same position in which it would have been had the breach not

occurred.”     Perera v. Diolife LLC, 274 So. 3d 1119, 1124 (Fla. 4th

DCA   2019)    (citations    omitted).       There   are   two   standards   for

measuring damages in an action for fraud, and either may be used

depending upon the circumstances.             Martin v. Brown, 566 So. 2d

890, 891-92 (Fla. 4th DCA 1990) (describing the “benefit of the

bargain” rule and the “out-of-pocket” rule).

      Defendant’s argument is misplaced.             The breach of contract

claim seeks damages caused by the breach of the Contract for

Services, and does not seek damages relating to the Assignment of

insurance benefits.         (Doc. #16, pp. 17-18.)         Second, while the

measure   of    damages   may   overlap,     damages   are   not   necessarily

coterminous.      For example, it seems clear from the allegations in

the Amended Complaint that CMR relied upon the Assignment to engage

in litigation against Empire on The Orchards behalf, which resulted

in the expenditure of funds. While double recovery is not allowed,

there is no basis to dismiss the three counts.

      Accordingly, it is now

      ORDERED:

      Defendant The Orchards Condominium Association, Inc.’s Motion

to Dismiss (Doc. #24) is DENIED.



                                         9
Case 2:20-cv-00422-JES-MRM Document 30 Filed 10/26/20 Page 10 of 10 PageID 732



       DONE AND ORDERED at Fort Myers, Florida, this         26th    day of

 October, 2020.




 Copies:
 Parties of record




                                     10
